Citation Nr: 1100013	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-21 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU), 
Prior to February 28, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
April 1995 to April 2000. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which, in part, denied the Veteran's claim for a TDIU.

In a January 2008 rating decision, the RO increased the Veteran's 
disability evaluation for service-connected major depressive 
disorder, evaluated as 70 percent disabling, to 100 percent 
disabling effective February 28, 2007.  Accordingly, the Board 
will consider the Veteran's claim for a TDIU for the period prior 
to February 28, 2007.  

In addition to denying a claim for TDIU, the April 2006 rating 
decision also denied service connection for chronic myelogenous 
leukemia and the Veteran timely filed a notice of disagreement 
with that issue.  Subsequently, a May 2007 statement of the case 
was issued for both service connection for chronic myelogenous 
leukemia and a claim for TDIU.  However, in his July 2007 VA Form 
9, substantive appeal, the Veteran indicated that he was only 
appealing the issue of TDIU.  In a May 2008 statement, the 
Veteran's representative indicated that the Veteran wanted to 
continue the appeal of the claim of entitlement to service 
connection for chronic myelogenous leukemia and TDIU.  As the 
claim for chronic myelogenous leukemia was not timely perfected, 
the Board finds that the issue of whether new and material 
evidence has been received to reopen a claim of entitlement to 
service connection for chronic myelogenous leukemia has been 
raised by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Pursuant to the Veteran's request, the RO attempted to obtain his 
employment records from Home Depot.  In a February 2006 letter, 
the RO wrote to the Veteran and notified him that it had been 
unable to obtain his records from Home Depot.  The RO stated that 
Home Depot replied to its request for information by sending a 
sheet with a telephone number to call and enter its registered 
fax number in order to have information sent.  The RO indicated 
that it did not have a registered fax number with Home Depot, and 
notified the Veteran that it was his responsibility to obtain the 
information.  

However, the record reflects that Home Depot contracts with The 
Work Number to verify employment.  The information received from 
The Work Number in response to the request for information about 
employment from Home Depot included a telephone number to call 
for entities that are not registered agencies.  It is unclear if 
the RO attempted to obtain the requested information by calling 
this alternative telephone number.  On remand, the RO should make 
an effort to obtain these records by contacting the number 
provided for nonregistered agencies to call for verification.   
See 38 C.F.R. § 3.159(c)(1) (2010).

Accordingly, the case is REMANDED for the following actions:

1.	With any necessary from the Veteran, 
obtain all of his employment records from 
Home Depot.  Document all attempts to 
obtain this evidence, to include calling 
the telephone number provided for 
nonregistered agencies that require 
verification.  

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2010).

2.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the Veteran's claim. If 
action remains adverse to the Veteran, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



